PER CURIAM:
Defendant Michael David Manis filed this appeal from the judgment entered upon his conviction of armed robbery.
*707Judgment was entered May 23, 1980. Defendant’s notice of appeal was filed July 17, 1980. The state has filed a motion to dismiss the appeal because it was not filed within ten days after entry of the judgment.
Rule 30.01(d), provides: “No such appeal shall be effective unless the notice of appeal shall be filed not later than ten days after the judgment or order appealed from becomes final.”
The judgment in a criminal case is final for purposes of appeal when the judgment and sentence is entered, and a notice of appeal filed in the trial court more than ten days after its entry is ineffective to vest the appellate court with jurisdiction. State ex rel. Wagner v. Ruddy, 582 S.W.2d 692 (Mo. banc 1979).
The state’s motion to dismiss this appeal is sustained and the appeal is dismissed.
All concur.